         Case 1:17-cv-09002-LAS Document 218 Filed 05/27/20 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 17-9002
                                     Filed: May 27, 2020

                                               )
 IN RE DOWNSTREAM ADDICKS                      )
 AND BARKER (TEXAS) FLOOD-                     )
 CONTROL RESERVOIRS                            )
                                               )
                                               )
 THIS DOCUMENT APPLIES TO:                     )
                                               )
 Case No. 17-1191                              )
                                               )

                                             ORDER

        On May 22, 2020, plaintiffs in Case No. 17-1191, a sub-docket of Case No. 17-9002,
filed a motion for leave to file additional exhibits in the Master Docket, requesting that the Court
grant them leave “to file additional exhibits to ECF No. 214, Plaintiffs’ Response to Court’s
Order to Show Cause Why the Case Should Not Be Dismissed.” Plaintiffs’ Motion for Leave to
File Additional Exhibits, ECF No. 215, at 1. Plaintiffs make this request based on their assertion
that, “[d]ue to computer malfunction, the documents were inadvertently submitted before the
requested exhibits (11, 12, and 13) were uploaded.” Id. For good cause shown, plaintiffs’
Motion for Leave to File Additional Exhibits is hereby GRANTED. Accordingly, plaintiffs are
hereby DIRECTED to electronically file Exhibits 11, 12, and 13 to Plaintiffs’ Response to
Court’s Order to Show Cause Why the Case Should Not Be Dismissed, ECF No. 214, on or
before June 10, 2020.

       IT IS SO ORDERED.


                                                    s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge
